SHANNON, Judge.
Michael Gordon Smith appeals from a conviction of armed robbery, assigning as error the trial court’s refusal to permit him to withdraw his plea of guilty.
Appellant has been represented by the public defender at all stages of the proceedings, both here and below. At his arraignment appellant, after hearing the charges against him, entered a plea of guilty. The court accepted the plea only after appellant, in response to questioning by the court and by the assistant state attorney, indicated that he was making the plea freely and voluntarily after consultation with his attorney and family and that he realized the possible sentence which he faced.
At the sentencing held two weeks later the court announced that the pre-sentence investigation was not favorable to appellant. At this point appellant asked to withdraw his plea of guilty, stating that both the public defender’s office and the state attorney’s office had promised him probation if he entered a plea of guilty. At a hearing held a week later both the public defender and the state attorney emphatically denied that anyone from their offices, had promised appellant probation if he would enter a plea of guilty. The court denied appellant’s motion to withdraw his plea and pronounced sentence.
Upon a careful examination of the record we find that the court below did not err in denying appellant’s motion, and we accordingly affirm the judgment and sentence.
Affirmed.
ALLEN, Acting C. J., and HOBSON, J.,' concur.